Citation Nr: 1229153	
Decision Date: 08/24/12    Archive Date: 08/30/12	

DOCKET NO.  09-46 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in St. Petersburg, Florida, that, in pertinent part, denied entitlement to the benefit sought.  

The record reflects that the Veteran is in receipt of a permanent and total disability for pension purposes.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the St. Petersburg RO.  A transcript of the hearing proceedings is of record and has been reviewed.  

The appeal is REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the claims file reveals that at the time of the travel board hearing in May 2012, the Veteran testified that he had been in receipt of Social Security disability benefits for several years.  Pursuant to its duty to assist the Veteran in developing the claim, VA has an obligation to secure any Social Security Administration records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103(a) when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  The Board observes the Veteran has various disabilities and the basis of the Social Security claim is not clear.  

The Veteran was accorded a rating examination by VA in February 2007.  Following review of the evidence and a current clinical examination, impressions included:  Status post lumbar diskectomy, unknown level, 1989, post military service; and lumbago.  The examiner stated there was "no evidence of lumbar pathology and/or radicular pain while in military service."  She stated that the Veteran's current back condition was "less likely than not caused by or a result of lumbar spasms treated in military service."  The Board notes that the available service treatment records include the report of service department hospitalization of the Veteran for three weeks in February 1969 for a four-month complaint of intermittent sharp pain in the tip of the spine.  The Veteran underwent surgery for a bilateral cyst.  The records subsequent thereto show the Veteran was seen at an orthopedic clinic in February 1970 for low back pain.  He was still complaining of pain when seen in March 1970.  It was noted that he had been evaluated by his multiple physicians, but X-ray studies were negative and all examinations were described as unremarkable.  The Veteran has testified that he has had continuing symptoms with regard to the back ever since his time in the military.  At the hearing, he stated that his ex-wife had knowledge of his problems with the back.  He indicated he would get a statement from her as to her awareness of his having back problems in the years following service, but no such communication is of record.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following actions:

1.  The AMC/RO should request from the Social Security Administration all medical records upon which any claim or award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.

2.  The Veteran himself should be given one more opportunity to provide statements from any relatives or long-time acquaintances willing to make statements as to their awareness of the Veteran having had back difficulties ever since the time of his military service from 1967 to 1970.  

3.  The Veteran should be accorded an examination by an examiner knowledgeable in orthopedic disorders for the purpose of determining the nature and etiology of any low back disorder.  Following review of the claims folder, the examiner is requested to opine as to whether any current back disability is at least as likely as not (that is, there is a 50 percent or greater probability) related to active military service or events therein.  The complete rationale for any opinion expressed should be provided.  The examiner should take into consideration the Veteran's own statements as to his history of back complaints.  The examiner is asked to comment on the Veteran's 1989 hospitalization for hemi-laminotomy and microdiskectomy.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, the claim should be readjudicated in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate fully in the development of his claim.  The consequences for failure to report for VA examination without good cause or to provide more supportive information with regard to his assertion of continuity of symptoms since service may include denial of the claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



